DETAILED ACTION

AIA  - Reissue
The present reissue application was filed on or after September 16, 2012 and therefore is being examined under the current AIA  reissue provisions of 35 USC 251 and 37 CFR 1,172, 1,175 and 3.73.1 

Related Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,098,994 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the 
claims under consideration in this reissue appli-cation. 	
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.  

Response Filed
	Applicant’s response and amendment, filed January 26, 2022, has been entered and made of record.  

Priority
Applicant’s corrected ADS, filed January 26, 2022, is noted.  However, the benefit claim to PCT/IT2014/000005 has not been entered on a Filing Receipt because the required reference was not timely filed within the time period set forth in 37 CFR 1.78. If the application is an application filed under 35 U.S.C. 111(a), the reference to the prior application must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a nonprovisional application entering the national stage from an international application under 35 U.S.C. 371, the reference to the prior application must be made during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. If the application was filed before September 16, 2012, the reference must be included in the first sentence(s) of the specification following the title or in an application data sheet; if the application was filed on or after September 16, 2012, the specific reference must be included in an application data sheet. For benefit claims under 35 U.S.C. 120, 121, 365(c) or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the 
If applicant desires the benefit under 35 U.S.C. 119(e), 120, 121, 365(c) or 386(c) based upon a previously filed application, applicant must file a petition for an unintentionally delayed benefit claim under 37 CFR 1.78(c) for benefit claims under 35 U.S.C. 119(e) or under 37 CFR 1.78(e) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). The petition must be accompanied by: (1) the reference required by 35 U.S.C. 120 or 119(e) and 37 CFR 1.78 to the prior application (unless previously submitted); (2) the petition fee under 37 CFR 1.17(m); and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11, line 18 recites “cylindrical shell” when all previous recitations of “cylindrical” have been removed from the claim.  
Claims 16 and 17 include inadvertent instances of double bracketing.  37 CFR 1.173 requires that matter to be removed from a claim in a reissue application should be single bracketed, not double bracketed.  
Appropriate correction is required.

Previously Set Forth Rejections
The 35 U.S.C. 103 rejection of claims 1-30 as being unpatentable over Reggiana et al. (U.S. Patent Application Publication No. 2012/0046594) in view of Farhangnia et al. (U.S. Patent No. 6,454,999) is hereby maintained and is reiterated below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-30 is/are rejected under 35 U.S.C. 103 as being obvious over Reggiana et al. (U.S. Patent Application Publication No. 2012/0046594) in view of Farhangnia et al. (U.S. Patent No. 6,454,999).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
	In regard to claims 1, 11, 25 and 27-30, Reggiani et al. teach a blood processing apparatus comprised of a housing 12 having a blood inlet 18 and a blood outlet 20, where the blood inlet extends into an interior of the housing (see Fig. 1).  A heat exchanger core 40 is arranged within the housing 12 and is configured to impart a radial flow to blood passing from the blood inlet to an exterior of the heat exchanger core 40 (see Fig. 8 and para. 0047).  The heat exchanger core 40 includes a core 
	In regard to claims 4, 18 and 26, Reggiani et al. teach that the heat exchanger core 40 has a conical deflection surface 48 disposed between the blood inlet 18 and the core aperture 54 that is capable of imparting a radial component to blood flow trajectory leaving the core aperture 54 (see Figs. 1, 4 and 6-10 and paras. 0008, 0017 and 0046).  In regard to claims 5 and 19, the shell 62 includes an inner surface 72 upon which one or more radially disposed housing ribs 80 are disposed and configured to impart a radial component to blood flow trajectory across the gas exchanger hollow fibers (see Figs. 5A, 8 and 9 and para. 0049).  In regard to claim 6, the heat exchanger core 40 includes longitudinally-extending indentations that extend into an outer surface of the core 40 (see Fig. 4 and para. 0047).  With further respect to claim 11 and in regard to claim 7, Reggiani et al. teach a first end cap 14 secured to the housing where the blood inlet 18 is integrally formed with the first end cap 14 (see Fig. 1).  In regard to claims 8 and 12, Reggiani et al. teach a gas inlet 22 integrally formed with the first end In regard to claims 9 and 13, Reggiani et al. teach a second end cap 16 secured to the housing 12, including a heat exchanger fluid inlet 26 and a heat exchanger fluid outlet 28 integrally formed with the second end cap 16 and in fluid communication with an interior of the heat exchange hollow fibers (see Figs. 1, 3, 8 and 9).  In regard to claims 10 and 14, Reggiani et al. teach a gas outlet 24 integrally formed with the second end cap 16 in fluid communication with an interior of the gas exchange hollow fibers (see Figs. 1, 3, 8 and 9).  
	In regard to claim 15, Reggiani et al. teach that shell 62 includes one or more 
ribs 80 that protrude from an inner surface of the shell 62 and extend toward the heat exchanger core 40 (see Figs. 5A and 5B and para. 0049).  In regard to claims 3, 17 and 21-24 , Figure 4 shows that the core 40 includes longitudinally-extending ribs 60 that support the heat exchanger hollow fibers (see also para. 0052 and Fig. 7).  In regard to claims 2 and 16, Reggiani et al. also teach ribs 56 and 58 that extend circumferentially around the outer surface of the core 40 to impart a radial component to blood flow trajectory (see Fig. 4 and para. 0047).  

Response to Arguments
Applicant's arguments filed January 26, 2002 have been fully considered but they are not persuasive.
Applicant argues that the independent claims have been amended to clarify the position of the grid as disposed over the core and under the heat exchange hollow fibers and that Farhangnia does not teach this feature (see page 10 of the 1/26/22 
As is noted above, Farhangnia does teach the baffles 76 on the exterior surface 77 of the device and specifically teaches that the baffles 76 are utilized to redirect blood flow.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the art is well aware of structures on an exterior surface that redirect blood flow in a blood processing device, as taught by Farhangnia.  Reggiani et al. teach a blood processing device that has a core 40 with recesses that impart a radial flow to the blood (see para. 0048).  Looking at the teachings of the prior art as a whole, one of ordinary skill in the art would be motivated to provide the device of Reggiani et al. with the baffles 76 of Farhangnia in order to equip the device with a means to redirect blood flow, in the manner disclosed by Farhangnia.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Amendments in Reissue Applications
	Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g). In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required. See MPEP § 1414.01.

The provisions of 37 CFR 1.173(b)(1), (d), (f) and (g) govern amendments to the specification (other than the claims) in reissue applications. The following guidance is provided as to the procedure for amending the specification:

b)	An entire paragraph of specification text may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. 
c)	Applicant must indicate the precise point where each amendment is made. 
d)	All bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. Thus, all paragraphs which are newly added to the specification of the original patent must be submitted as completely underlined each time they are re-submitted in the reissue application.
The provisions of 37 CFR 1.173(b)(2), (c)-(e) and (g) govern amendments to the claims in reissue applications. The following guidance is provided as to the procedure for amending the claims:
a)	For each claim that is being amended, the entire text of the claim must be presented with the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	For each new claim added to the reissue, the entire text of the added claim must be presented completely underlined.
c)	A patent claim should be canceled by a direction to cancel that claim. There is no need to present the patent claim surrounded by brackets.
d)	A new claim (previously added in the reissue) should be canceled by a direction to cancel that claim.

f)	Pursuant to 37 CFR 1.173(c), each amendment submitted must set forth the status of all patent claims and all added claims as of the date of the submission. The status to be set forth is whether the claim is pending or canceled. 
g)	Also pursuant to 37 CFR 1.173(c), each claim amendment must be accompanied by an explanation of the support in the patent’s disclosure for all changes made in the claim(s), whether insertions or deletions. 
h)	Pursuant to 37 CFR 1.173(e), original patent claims are never to be renumbered. A patent claim retains its number even if it is canceled in the reissue proceeding, and the numbering of any added claims must begin after the last original patent claim. 
i)	Pursuant to 37 CFR 1.173(g), all bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. 

The provisions of 37 CFR 1.173(b)(3) govern amendments to the drawings in reissue applications. The following guidance is provided as to the procedure for amending drawings: 
a)	Amending the original or printed patent drawing sheets by physically changing or altering them is not permitted. 

c)	All changes to the figure(s) must be explained, in detail, beginning on a separate sheet which accompanies the papers including the amendment to the drawings. 
d)	If desired, applicant may include a marked-up copy of any amended drawing figure, including annotations indicating the changes made. Such a marked-up copy must be clearly labeled as “Annotated Marked-up Drawings”, and it must be presented in the amendment or remarks section that explains the change to the drawings. 

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEVERLY MEINDL FLANAGAN whose telephone 
If attempts to reach the examiner by telephone are unsuccessful, Supervisory Patent Reexamination Specialist Gay Ann Spahn can be reached on 571-272-77317731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
				



/Beverly M. Flanagan/
Beverly M. Flanagan
Primary Examiner
CRU – Art Unit 3993




Conferees:  /GKD/ and /GAS/


 



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions due to the filing date of US Patent No. 10,098,994; the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.